DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA (EP 3026682A1) in view of KEELING (US 2013/0249477).
 	Regarding claim 1, BRUSA discloses an inductive charging unit (6, Figs. 5-12) for a vehicle (e.g., 16, Fig. 13), comprising: 
 	a trough-shaped base support with a base surface (e.g., 10, Fig. 5), side walls (e.g., at ‘D’ or at 8 in Fig. 5) that laterally surround the base surface, and a top surface disposed opposite the base surface (e.g., in Fig. 12, there is a top surface shown above coil 7), wherein the base surface, the side walls, and the top surface define a trough volume of the trough-shaped base support (e.g., said trough contains at least a coil 7 as shown in Figures 5 and 6; ¶ 0048, 0056), wherein the trough-shaped base support has a plurality of convex surfaces directed from the base surface towards the top surface (e.g., element 12 is disclosed as “wing-like extensions” that extends from base surface 10 as shown in Figures 2, 3, and 5), and wherein the side walls of the trough-shaped base support are formed by outer convex surfaces of the plurality of convex 
 	a primary coil (7) for inductive coupling with a secondary coil associated with the vehicle (e.g., 6b, Fig. 13), wherein the primary coil is disposed in the trough volume (see coil 7 in Figure 5; ¶ 0048); and 
 	a filling material, wherein the trough volume of the trough-shaped base support is filled with the filling material (¶ 0043: the supports 3 can, for example, be molded onto the first support element 5a), wherein the filling material forms a housing for the primary coil (e.g., the filling material comprises at least element 3 that holds the coil 7 and at least partially forms a housing, see Figs. 2, 5, 7, and 11; ¶ 0041-0045) and such that the primary coil is mechanically fixed in the inductive charging unit (filling material 3 is in direct contact with coil 7 as shown in Figs. 5 and 11 and therefore mechanically fixes primary coil 7 as recited and within the broadest reasonable interpretation of the claim language).
 	BRUSA fails to disclose the filling material is a casting compound made from glass-reinforced plastic (GRP) or made from short-fiber with epoxy resin; and the primary coil is encapsulated in the filling material. However, it is submitted that BRUSA discloses the filling material may comprised similar materials (see ¶ 0041), and it would have been obvious to utilize the claimed casting compound materials. For example, KEELING discloses the filling material is a casting compound made from glass-reinforced plastic (GRP) or made from short-fiber with epoxy resin (¶ 0055, 0065: fiber-reinforced epoxy resin filler) and the trough volume of the trough-shaped base support is filled with the filling material and the primary coil is encapsulated in the filling material (coil 302 is encapsulated in filling material 306 as shown in Fig. 3b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 3, BRUSA discloses the trough-shaped base support has a contact area at an edge of at least one of the plurality of convex surfaces and wherein the primary coil and the at least one of the plurality of convex surfaces are disposed such that a mechanical force produced by the vehicle is diverted past the primary coil from the top surface towards the contact area (¶ 0003, 0013, 0057, 0061).
	Regarding claim 5, BRUSA discloses at least one of the side walls of the trough-shaped base support an outer side facing away from the trough volume which is configured as a ramp for the vehicle to drive over (¶ 0003, 0013). 
	Regarding claim 6, BRUSA discloses each upper edge of side walls facing away from the base surface is flush with the top surface (as shown in Figs. 5 and 12, upper edge of 8 is flush with top surface).
 	Regarding claim 7, BRUSA discloses the trough-shaped base support is formed integrally (¶ 0040, 0048, 0055: base plate implied as being integrally formed).
 	Regarding claim 12, BRUSA discloses the filling material forms the top surface of the inductive charging unit (element 3 extends to the top surface of the inductive charging unit as best shown in Figures 11 and 12).
 	Regarding claim 14.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1, 3, 5-7, 12, and 14 above, and further in view of WECHLIN (US 2012/0203410).
 	Regarding claim 8, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose the trough-shaped base support is formed as a deep drawn metal sheet. WECHLIN discloses the trough-shaped base support is formed as a deep drawn metal sheet (claim 9). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the deep drawn metal sheet for the generic material of the base support of BRUSA since a skilled artisan would have to choose a specific material for the base support in order to practice the disclosed circuitry of BRUSA.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1, 3, 5-7, 12, and 14 above, and further in view of MILLER (US 2013/0270919).
 	Regarding claim 9, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a ferrite structure disposed in the trough volume, wherein the ferrite structure includes: an annular body; and a plurality of radial elements extending perpendicular to the annular body, wherein the plurality of radial elements are coupled together via the annular body and are spaced apart from each other. MILLER discloses a ferrite structure disposed in the trough volume, wherein the ferrite structure includes: an annular body; and a plurality of radial elements extending perpendicular to the annular body, wherein the plurality of radial elements are coupled together via the annular body and are spaced apart from each other (¶ 0099). It would have been obvious to one of ordinary skill in the art before the 
 	Regarding claim 10, BRUSA as modified by KEELING and MILLER teaches the ferrite structure is disposed underneath a top edge of side walls that face away from the base surface and/or is spaced apart from an inner side of side walls facing the trough volume (including the ferrite structure of MILLER in the inductive charging unit of BRUSA would provide the ferrite structure underneath a top edge of side walls).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1, 3, 5-7, 12, and 14 above, and further in view of MAIKAWA (US 2017/0033606).
 	Regarding claim 13, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a cover plate as recited. MAIKAWA discloses a cover plate which forms the top surface of the charging unit, wherein the cover plate has an overhang which laterally overhangs the side walls of the trough-shaped base support and wherein the overhang is bent towards the base surface of the trough-shaped base support such that the overhang covers an outer side of side surfaces facing away from the trough (¶ 0093; see Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cover plate as recited in order to ensure the interior of the inductive charging unit is adequately protected/shielded.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1, 3, 5-7, 12, and 14 above, and further in view of ADACHI (US 2017/0248726).
Regarding claim 15, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a flexible sensor fabric, wherein a metallic foreign body in a region of a magnetic field of the primary coil is detectable by the flexible sensor fabric. ADACHI discloses a flexible sensor fabric, wherein a metallic foreign body in a region of a magnetic field of the primary coil is detectable by the flexible sensor fabric (¶ 0009, 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the flexible sensor fabric in order to provide a foreign object detection device that has a high detection sensitivity (ADACHI, ¶ 0008).
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
 	In response to applicant’s arguments that the filling material of primary reference BRUSA does not fill a defined trough volume and the primary coil is not encapsulated in the filling material, it is respectfully submitted that the filling material of primary reference BRUSA at least partially fills a defined trough volume via molding as disclosed in paragraph 0043. Secondary reference KEELING discloses the filling material encapsulates the interior of the inductive charging unit and the primary coil as described above. It would have been obvious to modify BRUSA to include the filling material comprising the casting compound material of KEELLING and also modifying BRUSA to include the filling material encapsulating the primary coil as disclosed in KEELING and as described above.  
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 17, 2022